


FORM OF
WESTERN REFINING LOGISTICS, LP
2013 LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AGREEMENT
(TIME BASED VESTING)


This Phantom Unit Agreement (this “Agreement”) is made and entered into by and
between Western Refining Logistics GP, LLC, a Delaware limited liability company
(the “General Partner”), and [_____________________] (the “Service Provider”).
This Agreement is effective as of the [_____] day of [________________], 20[__]
(the “Date of Grant”). Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan (as defined below), unless the context requires otherwise.
W I T N E S S E T H:
WHEREAS, Western Refining Logistics, LP (the “Partnership”), acting through the
Board of Directors of the General Partner (the “Board”), has adopted the Western
Refining Logistics, LP 2013 Long-Term Incentive Plan (the “Plan”) to, among
other things, attract, retain and motivate certain employees and directors of
the Partnership, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities”); and
WHEREAS, the Board has authorized the grant of Phantom Units of the Partnership
to directors, employees and officers as part of their compensation for services
provided to the Partnership.
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services, the Service Provider and the General Partner
agree as follows:
1.    Grant of Phantom Units. The General Partner hereby grants to the Service
Provider [_____________] Phantom Units, subject to all of the terms and
conditions set forth in the Plan and in this Agreement, including without
limitation, those restrictions described in Section 4, whereby each Phantom Unit
represents the right to receive (a) one Unit of the Partnership, or (b) an
amount paid in cash equal to the Fair Market Value of one Unit of the
Partnership measured as of the date of vesting, as determined by the Board in
its sole discretion (each, a “Phantom Unit”). For purposes of clarity,
settlement of the award of Phantom Units granted under this Agreement may be
completed through the delivery of cash, Units, or a combination of cash and
Units, as determined by the Board in its sole discretion.
2.    Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for the Service Provider (a “Phantom Unit
Account”) and shall record in such Phantom Unit Account: (a) the number of
Phantom Units granted to the Service Provider and (b) the amount deliverable to
the Service Provider at settlement on account of Phantom

1

--------------------------------------------------------------------------------



Units that have vested. The Service Provider shall not have any interest in any
fund or specific assets of the Partnership by reason of this Award or the
Phantom Unit Account established for the Service Provider.
3.    Rights of Service Provider. No Units shall be issued to the Service
Provider at the time the grant is made, and the Service Provider shall not be,
nor have any of the rights and privileges of, a unitholder or limited partner of
the Partnership with respect to any Phantom Units recorded in the Phantom Unit
Account. The Service Provider shall have no voting rights with respect to the
Phantom Units. This grant of Phantom Units also includes a grant of a tandem
distribution equivalent right (“DER”) with respect to each Phantom Unit. The
General Partner will establish a DER bookkeeping account with respect to each
Phantom Unit (the “DER Account”) that shall be credited with an amount equal to
any cash or property distributions made by the Partnership in the same form that
the distribution was delivered to unitholders generally, calculated based on the
number of Units related to the portion of the Service Provider’s Phantom Units
that have not been settled as of the record date for the distribution. Amounts
recorded in the DER Account shall be paid to the Service Provider at the time
the tandem Phantom Unit for which the distributions accrued is settled;
provided, however, that in no event shall a DER be paid and settled later than
70 days following the date on which the tandem Phantom Unit become vested
pursuant to Section 4 or Section 5 hereof. No interest will accrue on any such
right between the issuance of the distribution to unitholders generally and the
settlement of the DER.
4.    Vesting of Phantom Units. The Phantom Units are restricted in that they
may be forfeited by the Service Provider and in that they may not, except as
otherwise provided in the Plan, be transferred or otherwise disposed of by the
Service Provider. Subject to the terms and conditions of this Agreement, the
forfeiture restrictions on the Phantom Units shall lapse, and the Phantom Units
shall vest as follows:
Vesting Date
Cumulative Vested Percentage
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%



provided, however, that such restrictions will lapse, and the Phantom Units
shall vest in accordance with the foregoing provision only if the Service
Provider has continuously provided services to the Partnership Entities from the
Date of Grant until the date of vesting.

2



--------------------------------------------------------------------------------



5.    Separation from Service.
(a)Termination for Any Reason. If the Service Provider experiences a separation
from service with the Partnership Entities for any reason other than (i) the
Service Provider’s death or Disability (as defined in Section 5(b) below) or
(ii) by reason of a Change of Control Termination (as defined in Section 5(c)
below), prior to the date all Phantom Units have vested in accordance with
Section 4 above, then all Phantom Units granted pursuant to this Agreement that
have not yet vested shall become null and void as of the date of such separation
from service, unless accelerated in whole or in part by the Committee, in its
sole discretion.
(b)Termination Due to Death or Disability. If the Service Provider experiences a
separation from service with the Partnership Entities due to death or Disability
prior to the date all Phantom Units have vested in accordance with Section 4
above, then all restrictions described in Section 4 shall lapse and all Phantom
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and be settled in accordance with Section 1 and Section 6 of this
Agreement as soon as practicable thereafter, but in no event later than 70 days
following the separation from service.
“Disability” means that the Service Provider is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
(c)Change of Control Termination. If the Service Provider experiences a
separation from service with the Partnership Entities because one of the
Partnership Entities ended the service relationship without Cause or because the
Service Provider ended the service relationship for Good Reason during the 24
months following a Change of Control and prior to the date all Phantom Units
have vested in accordance with Section 4 above, then all restrictions described
in Section 4 shall lapse and all Phantom Units granted pursuant to this
Agreement shall become immediately vested and nonforfeitable and be settled in
accordance with Section 1 and Section 6 of this Agreement as soon as practicable
thereafter, but in no event later than 70 days following the separation from
service.
“Cause” means “Cause” as defined under any employment agreement entered into
between the Partnership Entities and the Service Provider that is in effect on
the date of the Service Provider’s separation from service, or, if no such
agreement exists, “Cause” shall mean the Service Provider (A) has engaged in
gross negligence, gross incompetence or willful misconduct in the performance of
his duties, (B) has refused, without proper reason, to perform his duties, (C)
has willfully engaged in conduct which is materially injurious to the
Partnership Entities (monetarily or otherwise), (D) has committed an act of
fraud, embezzlement or willful breach of a fiduciary duty to the Partnership
Entities (including the unauthorized disclosure of confidential or proprietary
material information of the Partnership Entities), or (E) has been convicted of,
pled guilty to, or pled no contest to, a crime involving fraud, dishonesty, or
moral turpitude.
“Good Reason” means any of the following, but only if occurring without the
Service Provider’s consent: (1) a material diminution in the Service Provider’s
base salary, (2) a material diminution in the Service Provider’s authority,
duties, or responsibilities, (3) a material diminution in the

3



--------------------------------------------------------------------------------



authority, duties, or responsibilities of the supervisor to whom the Service
Provider is required to report, including a requirement that a Service Provider
report to a corporate officer or employee instead of reporting directly to the
Board, (4) a material diminution in the budget over which the Service Provider
retains authority, (5) a material change in the geographic location at which the
Service Provider must perform services for the Partnership Entities, or (6) the
failure of the Partnership Entities to comply with any material provision of the
agreement under which the Service Provider provides services to the Partnership
Entities, if any; provided, however, that in each case, the Service Provider
must provide notice in writing to the General Partner of the existence of the
condition described in (1) through (6) above no later than 90 days following the
initial existence of the condition, and that the General Partner shall have 30
days following the receipt of such notice during which it may remedy the
condition before the Service Provider may separate from service for “Good
Reason”; provided, further, that the Service Provider must ultimately terminate
his or her services no later than 24 months following the initial existence of
the condition described in (1) through (6) above.
For purposes of this Agreement, Service Provider shall not be considered to have
separated from service as long as Service Provider remains an employee, director
or officer of any Partnership Entities, a parent or subsidiary corporation of
any of the Partnership Entities (as defined in section 424 of the Code). Any
question as to whether and when there has been a separation from service, and
the cause of such separation of such service, shall be determined by the
Committee in its sole discretion, and its determination shall be final.
6.    Settlement Date; Manner of Settlement. No later than the 70th calendar day
following the vesting of each Phantom Unit pursuant to Sections 4 or 5 of this
Agreement, such Phantom Unit and tandem DERs shall be settled through the
payment of cash or delivery of Units to the Service Provider. No fractional
Units will be issued or acquired pursuant to this Agreement. If the application
of any provision of this Agreement would yield a fraction Unit, such fractional
Unit will be rounded down to the next whole Unit if it is less than 0.5 and
rounded up to the next whole Unit if it is 0.5 or more. The Service Provider
agrees that any vested Units that the Service Provider acquires upon vesting of
the Phantom Units will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities laws,
the Plan or the rules, regulations and other requirements of the U.S. Securities
and Exchange Commission (the “SEC”) and any stock exchange upon which the Units
are then listed. The Service Provider also agrees that any certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws. In addition to the terms and conditions provided herein, the
Partnership may require that the Service Provider make such covenants,
agreements, and representations as the Committee, in its sole discretion, deems
advisable in order to comply with any such laws, rules, regulations, or
requirements.
7.    Limitations on Transfer. The Service Provider agrees that the Service
Provider shall not dispose of (meaning, without limitation, sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of) any Phantom Units or
other rights hereby acquired prior to the date the Phantom Units are vested and
paid. Any attempted disposition of the Phantom Units in violation of the

4



--------------------------------------------------------------------------------



preceding sentence shall be null and void and the Restricted Units that the
Service Provider attempted to dispose of shall be forfeited.
8.    Adjustment. The number of Phantom Units granted to the Service Provider
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued.
9.    Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Units hereunder if, upon the advice of counsel for the
General Partner, such acquisition or delivery would violate the Securities Act
of 1933 or any other applicable federal, state, or local law or regulation or
the rules of the exchange upon which the Partnership’s Units are traded.
10.    Copy of Plan. By the execution of this Agreement, the Service Provider
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
11.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or the Service
Provider may change at any time and from time to time by written notice to the
other, the address which it or the individual previously specified for receiving
notices. The General Partner and the Service Provider agree that any notices
shall be given to the General Partner or to the Service Provider at the
following addresses:
General Partner:    Western Refining Logistics GP, LLC
Attn: the Office of the General Counsel
123 W. Mills Avenue
El Paso, Texas 79901


Service Provider:
At the Service Provider’s current address as shown in the Partnership Entities’
records.

12.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to

5



--------------------------------------------------------------------------------



all matters reserved to it by the Plan and decisions of a majority of the
Committee with respect thereto and with respect to this Agreement shall be final
and binding upon the Service Provider and the General Partner. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.
(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Service Provider the right to be retained in the employ
or service of the Partnership Entities. Furthermore, the Partnership Entities
may at any time terminate the service relationship with the Service Provider
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 7(b), 7(c), 7(d), 7(e), or 7(g) of the Plan) materially reduces the
rights or benefits of the Service Provider with respect to the Phantom Units
without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Service Provider.
(f)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to this subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities nor the members of the Committee and the Board shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.
(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by the Service
Provider with respect to which any of the Partnership Entities has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by the Service Provider that are acceptable to such Partnership
Entity, the Service Provider shall deliver to the Partnership Entity such amount
of money

6



--------------------------------------------------------------------------------



as the Partnership Entity may require to meet its withholding obligations under
applicable law. No settlement of Phantom Units shall be made pursuant to this
Agreement until the Service Provider has paid or made arrangements approved by
the Partnership Entity to satisfy in full the applicable tax withholding
requirements of the Partnership Entity with respect to such event.
(j)    Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.
(k)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(l)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(m)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(n)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(o)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Service Provider agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Partnership Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership Entities. Electronic delivery may be via an
electronic mail system of the Partnership Entities or by reference to a location
on a Partnership Entity intranet to which the Service Provider has access. The
Service Provider hereby consents to any and all procedures the Partnership
Entities have established or may establish for an electronic signature system
for delivery and acceptance of any such documents that the Partnership Entities
may be required to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature.




[Signature Page Follows]

7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.


WESTERN REFINING LOGISTICS GP, LLC




By:__________________________________________
    
Name:_______________________________________
    
Title: ________________________________________
    




[SERVICE PROVIDER NAME]




_____________________________________________
Service Provider





8

